           Case 1:19-cv-00907-LM Document 6 Filed 08/13/20 Page 1 of 1
                         UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW HAMPSHIRE


Gail Anne Laifer and
Warren Laifer

      v.
                                                     Case No. 19-cv-907-LM
Andrew Saul, Commissioner of the Social
Security Administration, and Manchester
Housing Authority

                                     ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated July 10, 2020, dismiss the Laifers’ complaint,

without prejudice, and direct that the clerk’s office enter

judgment and close this case.         “‘[O]nly those issues fairly

raised by the objections to the magistrate's report are subject

to review in the district court and those not preserved by such

objection are precluded on appeal.’”          School Union No. 37 v.

United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,

failure to file a specific objection to magistrate's report will

waive the right to appeal).

                                           ____________________________
                                           Landya B. McCafferty
                                           Chief Judge

cc: Gail Anne Laifer, pro se
Warren Laifer, pro se

Date: August 13, 2020
